Citation Nr: 1813226	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent, prior to April 18, 2016, and in excess of 20 percent thereafter, for right elbow epicondylitis.

2.  Entitlement to an initial disability rating in excess of 10 percent, prior to April 18, 2016, and in excess of 20 percent thereafter, for left elbow epicondylitis.

3.  Entitlement to a combined disability rating in excess of 70 percent from January 14, 2007 to April 18, 2016, and in excess of 80 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1977, from January 1993 to June 1993, from November 2003 to January 2007, and from June 2007 to September 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was previously before the Board in February 2015 and April 2017, when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  

In November 2014, the Veteran testified before a Veterans Law Judge (VLJ).  In a February 2017 letter, the Veteran was notified that the VLJ who conducted his November 2014 hearing was no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  In February 2017, the Veteran notified the Board that he did not wish to appear for a new hearing before the Board.  The case is now before the Board.  38 C.F.R. § 20.703 (2017).

The Board notes that in a December 2017 rating decision, the RO increased the ratings of the Veteran's service-connected right and left elbow epicondylitis from 10 percent to 20 percent, effective April 18, 2016.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  This being the case here, the TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.  This matter will be addressed in the REMAND section of the decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2018, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to a combined disability rating in excess of 70 percent from January 14, 2007 to April 18, 2016, and in excess of 80 percent thereafter, was requested.

2.  Prior to December 2, 2015, the Veteran's right elbow epicondylitis was characterized by flexion limited to 100 degrees.  At no point prior to December 2, 2015 was the Veteran's right elbow epicondylitis characterized by flexion to 90 degrees.

3.  For the entire period beginning December 2, 2015, the Veteran's right elbow epicondylitis was characterized by flexion limited to 90 degrees.  At no point thereafter has the Veteran's right elbow epicondylitis been characterized by flexion to 70 degrees.

4.  Prior to April 18, 2016, the Veteran's left elbow epicondylitis was characterized by flexion limited to 100 degrees.  At no point prior to April 18, 2016 was the Veteran's left elbow epicondylitis characterized by flexion to 90 degrees.

5.  From April 18, 2016, the Veteran's left elbow epicondylitis was characterized by flexion substantially greater than 55 degrees.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his representative) for entitlement to a combined disability rating in excess of 70 percent from January 14, 2007 to April 18, 2016, and in excess of 80 percent thereafter, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Prior to December 2, 2015, the criteria for an initial disability rating in excess of 10 percent for right elbow epicondylitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5205-5213 (2017).

3.  From December 2, 2015 until April 18, 2016, the criteria for a disability rating of 20 percent, but no higher, for right elbow epicondylitis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5205-5213 (2017).

4.  The criteria for a disability rating in excess of 20 percent for right elbow epicondylitis have not been met for the period beginning April 18, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5205-5213 (2017).

5.  Prior to April 18, 2016, the criteria for an initial disability rating in excess of 10 percent for left elbow epicondylitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5205-5213 (2017).

6.  From April 18, 2016, the criteria for a disability rating in excess of 20 percent have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5205-5213 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2017).  In the present case, the Veteran has withdrawn his appeal for entitlement to a combined disability rating in excess of 70 percent from January 14, 2007 to April 18, 2016, and in excess of 80 percent thereafter, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

II.  Increased rating claims

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).   

The Board also notes that, with regard to the claims decided herein, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  With initial evaluations, as here, separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran contends that his right and left elbow epicondylitis are more severe than the assigned 10 percent disability ratings, prior to April 18, 2016, and the 20 percent ratings thereafter.  As there is considerable overlap in the applicable evidence for the Veteran's claims, the Board will discuss the two claims together.  In this case, the Veteran's right and left elbow epicondylitis has been rated under 38 C.F.R. § 4.71a, DCs 5206-5213 (2017).  As indicated in a June 2008 VA examination report, the Veteran is right-handed.

DC 5206 provides ratings based on limitation of flexion of the forearm.  A 10 percent rating is warranted for flexion limited to 100 degrees for both forearms.  Id.  A 20 percent rating is warranted for flexion limited to 90 degrees for both forearms.  Flexion limited to 70 degrees warrants a 30 percent evaluation for the major forearm, and a 20 percent evaluation for the minor forearm.  Flexion limited to 55 degrees warrants a 40 percent evaluation for the major forearm and a 30 percent evaluation for the minor forearm.  Flexion limited to 45 degrees warrants a 50 percent evaluation for the major forearm and a 40 percent evaluation for the minor forearm.  

DC 5207 concerns limitation of extension of the forearm.  Extension limited to 60 degrees warrants a 10 percent evaluation for both forearms.  Extension limited to 75 degrees warrants a 20 percent evaluation for both forearms.  Extension limited to 100 degrees warrants a 40 percent evaluation for the major arm and a 30 percent evaluation for the minor arm.  Extension limited to 110 degrees warrants a 50 percent evaluation for the major arm and a 40 percent evaluation for the minor forearm.

Under Diagnostic Code 5208, a 20 percent evaluation is assigned for flexion limited to 100 degrees and extension limited to 45 degrees of either arm.

The Board also notes that there are diagnostic criteria for ankylosis of the elbow (DC 5205) and impairment of flail joint of the elbow (DC 5209), but neither have been shown in this case.  There is also no indication of impairment of the ulna (DC 5211), impairment of the radius (DC 5212), or any compensable impairment of supination and pronation (DC 5213).

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.
Prior to December 2, 2015

In the May 2008 VA examination report, the Veteran noted that he had bilateral elbow pain on a daily basis, which was made worse by activities with his hands such as stirring coffee, cutting, cooking, gripping, using a mouse, and lifting grocery bags.  The Veteran reported that he did not have disabling flare-ups in his elbows.  The VA examiner noted that range of motion for both elbows was normal, from 0 to 145 degrees of flexion.  Forearm supination and pronation motions were normal.  All motions were pain free.  Gripping motions were slightly painful around the outside of the elbows.  There was no local swelling, redness, or puffiness around the elbows.  The Veteran did not exhibit crepitus with passive motions of each elbow.  Forearm supination motions were 85 degrees, pronation was 80 degrees in each elbow.  The Veteran was able to perform repetitive-use testing and range of motion for both elbows was unchanged.  There was full flexion to extension.  The Veteran had no fatigability, lack of endurance, loss of range of motion, or any aggravation of pain during the examination.  

The Board notes that the record contains treatment records from 2009 to the present.  However, while the Veteran noted elbow pain throughout his treatment, these records do not contain detailed range of motion results.

As a result, based on this record, prior to December 2, 2015, the Veteran's right and left elbow epicondylitis most nearly approximate the already assigned 10 percent disability ratings under DC 5206.  The Veteran's flexion more nearly approximated 100 degrees.  38 C.F.R. § 4.71a, DC 5206.  As discussed above, to warrant a 20 percent disability rating under DC 5206, the Veteran must have forward flexion to 90 degrees.  Id.  There is currently no evidence of record suggesting such a degree of disability, however, at any point prior to December 2, 2015.

From December 2, 2015 until April 18, 2016

In a December 2, 2015 VA examination report, the Veteran noted right elbow pain and stated that it was difficult to move.  He described his elbow pain as moderate.  The Veteran reported limited range of motion in his right elbow.  He also noted left elbow pain that was mild to moderate.  The Veteran reported that he could fully flex his left elbow.  

Range of motion results for the right elbow were abnormal.  Flexion was to 90 degrees, extension to 0 degrees, forearm supination to 85 degrees, and forearm pronation to 80 degrees.  The examiner noted that the limited range of motion in the Veteran's right elbow led to right shoulder weakness and the inability to lift 10 pounds or more repetitively, due to pain, weakness, and fatigability.  Range of motion results for the left elbow included flexion to 145 degrees, and extension to 0 degrees.  Forearm supination was to 85 degrees, and forearm pronation was to 80 degrees.  There was no evidence of pain with weight bearing.  

After repetitive-use testing, the range of motion for the Veteran's right and left elbows was unaffected.  The VA examiner did not indicate that the Veteran had ankylosis in either elbow.  He did not have flail joint, joint fracture, ununited fracture, maligned fracture, or impairment of supination or pronation.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's right and left elbow epicondylitis.  

Based on this record, from December 2, 2015, the Board finds that the Veteran's right elbow epicondylitis more nearly approximates a 20 percent disability rating, but no higher.  38 C.F.R. § 4.71a, DC 5206.  As noted above, the VA examiner found that the Veteran's right elbow had flexion limited to 90 degrees.  At no point did the Veteran's right elbow approximate a higher disability rating.  

Concerning the Veteran's left elbow epicondylitis prior to April 18, 2016, a disability rating in excess of 10 percent is not warranted.  Range of motion results showed that left elbow flexion was limited to 145 degrees.  38 C.F.R. § 4.71a, DC 5206.  As discussed above, to warrant a 20 percent disability rating under DC 5206, the Veteran must have forward flexion to 90 degrees.  Id.  There is currently no evidence of record suggesting such a degree of disability, however, at any point prior to April 18, 2016.


From April 18, 2016

In an April 2016 VA examination report, the Veteran noted flare-ups of the right and left elbows that he described as constant pain with difficulty with range of motion.  He reported that he could not type on a keyboard for long periods of time, could not cook or prepare his own meals, and had no grip strength to wash dishes.  

Range of motion results were abnormal and outside of the normal range for both the right and left elbows.  For the right elbow, extension and flexion motions showed a range from 30 degrees to 110 degrees, and forearm supination and pronation were from 0 to 70 degrees.  For the left elbow, extension and flexion motions showed a range from 25 degrees to 100 degrees, and forearm supination and pronation were from 0 degrees to 70 degrees.  The Veteran was able to perform repetitive-use testing with both elbows, and there was no additional loss of function or range of motion.  

The Veteran did not have muscle atrophy and the examiner noted that there was no ankylosis in either elbow.  Additionally, there was no flail joint, joint fracture, ununited fracture, maligned fracture, or impairment of supination or pronation.  

The assigned 20 percent evaluations were effectuated as of April 18, 2016, the date of this examination.  The findings from this examination do not meet the criteria under either DC 5206 or DC 5207 for an even higher evaluation, including with consideration of the DeLuca factors. Rather, the findings found were fully contemplated by the criteria for a 20 percent evaluation under those sections.

Concluding matters

For all claims under appeal, the Board has not overlooked the Veteran's lay statements and testimony with regard to the nature and severity of his service-connected right and left elbow epicondylitis.  The Veteran is competent to report on factual matters for which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran is competent to determine how severe his service-connected bilateral elbow epicondylitis is in light of the applicable diagnostic criteria, in the absence of specialized medical training, which in this case he has not established.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board has accorded the objective medical findings and evaluations provided by the May 2008, December 2015, and April 2016 VA examiners greater probative weight in determining that the nature and severity of the Veteran's service-connected right and left elbow epicondylitis throughout the appeal period.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).
	
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a combined disability rating in excess of 70 percent from January 14, 2007 to April 18, 2016, and in excess of 80 percent thereafter, is dismissed.

Prior to December 2, 2015, an initial disability rating in excess of 10 percent for right elbow epicondylitis is denied.  

From December 2, 2015 until April 18, 2016, a disability rating of 20 percent, but no higher, for right elbow epicondylitis is granted, subject to the laws and regulations governing monetary benefits.

A disability rating in excess of 20 percent for right elbow epicondylitis is denied for the period beginning April 18, 2016.

Prior to April 18, 2016, an initial disability rating in excess of 10 percent for left elbow epicondylitis is denied.

From April 18, 2016, a disability rating of in excess of 20 percent for left elbow epicondylitis is denied.


REMAND

In the February 2018 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's combined disability rating added up to 80 percent, which made him eligible for TDIU.  The representative noted that the Veteran had never been considered for TDIU, but that this benefit was warranted.  Appropriate notification and adjudication actions should be taken on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his TDIU claim.

2. Then, and after completion of any additional development deemed necessary in light of the Veteran's response to the notice letter (potentially to include a search for records or a new VA examination, at the AOJ's discretion), the AOJ must adjudicate the issue of entitlement to TDIU, complete any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case (if the claim is denied), and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


